Citation Nr: 1708716	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-31 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for mild tension-like headaches.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis with intervertebral osteochondrosis of L5-S1.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had active military service from August 1944 to May 1946 and from August 1950 to November 1951.  The Veteran's awards include: the WWII Victory Medal, and the Korean Service Medal with two bronze stars.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In January 2010, the Board granted entitlement to service connection for tension headaches and a low back disability.  The May 2010 rating decision on appeal provided noncompensable (headaches) and 10 percent (low back) ratings, effective January 30, 2003.  The Veteran timely appealed the initial ratings regarding his headaches and low back.  He did not file a notice of disagreement regarding the rating provided for his left knee disability, and that issue is not on appeal.

Although the Veteran's claims were considered advanced on the Board's docket at the time of the 2010 Board decision, the AOD status was not initially provided to this claim.  A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to an initial rating in excess of 10 percent for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his tension headaches manifest in characteristic prostrating attacks averaging one in 2 months over the last several months.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124a, Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in May and December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, the claims file contains the Veteran's service treatment records, VA treatment records, and lay statements by the Veteran.  He has not indicated that there are any outstanding private treatment records to be obtained.  The Veteran was afforded a VA examination regarding his headaches claim in December 2008.  The examiner interviewed and examined the Veteran, and reported his subjective complaints of headaches, both regarding severity and frequency.  The examiner additionally reviewed the record in conjunction with providing the examination report.  The Board finds this examination adequate.

Accordingly, the Board finds that no further action is necessary to meet the duty to notify and assist.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Under Diagnostic Code 8100, migraines with less frequent attacks are assigned a non-compensable evaluation.

A 10 percent evaluation is warranted for characteristic prostrating attacks averaging one in two months over the last several months. 

A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months. 

A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  

Neither the rating criteria nor the Court has defined the term "prostrating."  According to www.merriam-webster.com (reviewed March 8, 2017) "prostration" is defined as "complete physical or mental exhaustion."  "Inadaptability" is not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

In March 2002, the Veteran sought VA treatment for nasal congestion and post nasal drip for the prior month, with shortness of breath and cough.  He also reported a headache at that time.  

In December 2008, the Veteran was afforded a VA neurological disorders examination.  The examiner reviewed the Veteran's records and noted that VA medical records from October 1998 to the present were reviewed and did not demonstrate the Veteran had complained of headaches or sought treatment for headaches through VA in those 10 years.  On interview, the Veteran stated that since his blood pressure had been more controlled his headache frequency had decreased.  He stated that he now had headaches "occurring about once every two weeks, sometimes weekly.  He describe[d] a cramping sensation over the bilateral temporal area, usually of 3/10 intensity, sometimes of 9/10 intensity."  He denied associated nausea, vomiting, or light/sound sensitivity.  He treated his headaches with baby aspirin, which would "resolve the headache quickly, and he is able to return to his daily activities."  He was diagnosed with "mild tension-type headaches."

In January 2010, the Board granted the Veteran's claim for service connection for headaches.  In a May 2010 rating decision, on appeal, the RO provided an initial noncompensable rating for the Veteran's headaches.  In April 2011, the Veteran's attorney provided a notice of disagreement with this initial rating, and argued that the Veteran's headaches, occurring at a "frequency of once every two weeks, sometimes weekly, with pain reaching an intensity of 9/10" should warrant at least a 10 percent rating under Diagnostic Code 8100.

Initially, the Board notes that the Veteran was last afforded a VA examination in 2008; however, the Veteran and his representative have not indicated that his headaches have increased in severity or frequency since the 2008 examination.  In 2011, the Veteran's attorney noted that the frequency and severity presented in the 2008 examination were the symptoms which should be considered for an increased rating.  Additionally, the Veteran reported during his 2008 examination that his headaches had recently improved as of that examination, due to improved treatment of his high blood pressure.  Lastly, the Veteran has indicated that he self-treats his headaches with baby aspirin or Motrin, and the record reflects that in the 50 plus years that passed between his discharge from service (1951) and his examination (2008) he only complained of headaches to treatment care providers twice (1984 and 2003). 

Turning to the available evidence, the Board notes that the Veteran is able to participate in the determination of the severity of his disability as headaches, and their severity, are lay observable.  The Veteran has described his headaches as occurring once every two weeks, sometimes weekly.  These weekly to biweekly headaches are "usually" of an intensity of 3/10, and described as a cramping sensation.  Only "occasionally" do these weekly or biweekly headaches reach an intensity of 9/10.  Additionally, the headaches have no additional symptoms (e.g. nausea or light sensitivity), and they are easily reducible with baby aspirin, indicating that they do not last for long periods of time.  Arguably, the Veteran has not described headaches that resulted in prostration.  Instead, his headaches, though sometimes of a 9/10 pain level, were described as being alleviated with over-the-counter medication such that he could resume activities of daily living.

Based on the available evidence (the Veteran's statements regarding his headache symptoms, treatment, severity, and frequency), the Board finds that his symptoms fall between the noncompensable and 10 percent ratings for headaches.  Although easily alleviated, the Board will resolve reasonable doubt that the Veteran's "occasional" 9/10 headaches reach the criteria of being "prostrating attacks."  The Board recognizes that the Veteran's headaches were diagnosed as "mild tension-like headaches."  The Veteran has headaches once a week or once every two weeks; however, only "occasionally" are those headaches severe.  Resolving reasonable doubt in the Veteran's favor, his "occasional" severe headaches occur once every two months.  However, the Veteran has not alleged, and the evidence does not more nearly approximate, headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  As such, entitlement to an initial 10 percent rating, but no higher, for mild tension-like headaches is warranted. 

Extraschedular consideration

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's headaches, specifically their frequency and severity.  Id. at 115.  When comparing the Veteran's headache symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented in the assigned rating.  Accordingly, a comparison of the Veteran's symptoms and functional impairments with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran has described headaches, only "occasionally" severe (9/10), with no additional symptoms (e.g. nausea or light sensitivity), and which are easily reduced with over-the-counter medication.  His symptoms are described by Diagnostic Code 8100, and additional higher ratings are available for increased symptoms.

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 


ORDER

Entitlement to an initial 10 percent rating, but no higher, for mild tension-like headaches is granted.


REMAND

In May 2010, the RO provided an initial 10 percent rating for the Veteran's low back disability, effective January 30, 2003.  In April 2011, the Veteran's attorney argued that the Veteran met the requirements for a 20 percent rating for his low back disability based on moderate limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292 in effect in 2003.

The Veteran was afforded a VA examination in December 2008.  The Veteran was noted to have bilateral muscle spasm, pain with motion, and tenderness.  The muscle spasm and tenderness were noted to not result in an abnormal gait or spinal contour, but the examiner noted the Veteran used a cane to walk.  The examination included range of motion testing.  The examiner noted that here was objective evidence of pain on active range of motion, but the report did not include the degree at which the Veteran's pain began.  He had less than normal detailed motor examination, and hypoactive or absent reflex examination of his lower extremities; however, the examination does not specifically address whether the Veteran had any neurological disorders secondary to his spine.  As such, the current VA examination of record is inadequate for rating purposes.  On remand, he should be afforded an updated examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA spine examination to determine the current severity of his low back disability.  The examination should address whether the Veteran's back disability is productive of neurological impairment.  The impact of his disability on his ability to maintain employment should be addressed.  

2.  After the above is completed, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


